Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 1 of 16 PageID #: 74




                      EXHIBIT A
  Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 2 of 16 PageID #: 75




                        SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release is made this _ day of May 2020, between
Nicholas Tonery ("Plaintiff') and Sycamore Lee Corp. d/b/a Sycamore and Kathie lung Lee
(hereinafter collectively referred to as "Defendants") (collectively Plaintiff and Defendants
are referred to as the "Parties").

      WHEREAS Plaintiff alleges that he was employed by Defendants as a bartender from
approximately September 2017 through luly 2018; and

       WHEREAS Plaintiff, through his counsel. Samuel & Stein, has filed an action in the
United States District Court, Eastern District of New York ("the Co urt"), under Docket No. 19-
cv-7204, (the "Action") all eging, inter alia, violations by defendants of the Fair Labor
Standards Act ("FLSA"), 29 U.s.C. §201. etseq., as well as violations und e r the New York Labor
Law ("NYLL"), Article 6, §§ 190 et seq., an d Article 19, §§ 650 et seq.

       WHEREAS Defendants deny all of the material allegations asserted by Plaintiffin his
Complaint and have denied a nd continue to deny that they have violated any law, rule or
regulation or committed any wrong whatsoever against Plaintiff;

       WHEREAS the Parties have exchanged information related to the claims in this
Action, such that they have adequate information to assess the appropriateness of this
Agreement; and

      WHEREAS the Parties desire to resolve and settle the Action in an amicable manner
without the expense of further litigatio n;

       NOW, THEREFORE, with the intent to be legally bound hereby, and in consideration
of the mutual covenants and promises herein contained and for other good and valuable
consideration, the s uffici ency and receipt of which the Parties acknowledge, the Parties
agree as follows:

   1. Settlement Payment and Other Consideration

          a. In full and final settleme nt of the Action, and in consideration for the release
             contained in Paragraph 2 of this Agreement, Defendants, jointly and severa lly,
             shall make a total payment of $25,000 (the "Settlement Sum"), in installments
             as set forth in Paragraphs l(b) -1(t) below.                       .

          b. The specific amounts payable to Plaintiff and to Plaintiff's Counsel shall be as
             set forth in the Rider attached to this Settlement Agreement, which is
             incorporated by reference into this Settlement Agreement.

          c. The checks payable to Plaintiff sha ll be subject to a ll withholding required by
             Federal and New York State law. For purposes of tax withholding, 50% of
             plaintiffs portion of the Settlement Sum shall be deemed wage income subject
             to W-2 tax treatment, and 50% of plaintiffs portion of the Settlement Sum
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 3 of 16 PageID #: 76




            shall be deemed non-wage income in the form of alleged liquidated damages
            subject to 1099 tax treatment. Defendants shall deduct all appropriate and
            necessary taxes from the aforementioned wage payments and shall pay the
            applicable employer portion of the taxes due. Plaintiffshall be responsible for
            his share of all taxes, interest, or pena lties, if any, due as a result of payments
            to him . Plaintiffshall be provided with appropriate tax withholding statements
            as required by law.

       d. Payments due under this Agreement shall be made in two (2) installments.
          The first installment, in the amount of $12,500, shall be made so that it is
          received by May 22, 2020. The second installment, in the amount of $12,500,
          shall be made so that it is received by June 22, 2020.

       e. If, for any reason, including, but not limited to, delays in the drafting and/or
          execution of the settlement agreement, the discontinuance of the Action has
          not been "So Ordered" by the Court prior to the due date of any payment
          hereunder, any such payment which would otherwise be required to be paid
          shall be paid to defense counsel, who shall retain such payments in escrow
          until the discontinuance is "So Ordered", and defense counsel shall thereupon
          make any payment to Plaintiffs counsel which would otherwise have been
          due. Any fai lure to pay such payment into escrow by the due date hereunder,
          or any failure to pay Plaintiffs counsel within 3 business days after the
          discontinuance is "So Ordered" shall constitute a default hereunder, provided
          however, that this provision can never operate to accelerate those dates of any
          of the payments provided for above.

       f.   All payments specified above shall be delivered to Samuel & Stein at the
            address specified in Paragraph 15, or shall be wired to the Samuel & Stein
            attorney trust account. Plaintiffs counsel shall be responsible for disbursing
            these monies according to the terms of this Agreement, upon receipt of each
            installment payment from Defendants

       g. All monies due and payable under this Settlement Agreement shall be paid in
          the form of guaranteed, certified funds (e.g., certified check, cashier's check, or
          money order), wire transfer, business check, or attorney trust account check
          or payroll check. In the event that any payment issued by Defendimts pursuant
          to this Paragraph is nevertheless returned as uncollectable or because of
          insufficient funds, Defendants shall reimburse Plaintiff and/or Plaintiffs
          counsel for any bank fees incurred as a result of the returned check(s).

       h. Except as provided above, each Party shall bear the Party's own costs and fees .

 2. Releases.

       a. In consideration for the payment and benefits provided for in Paragraph 1 of
          this Agreement, Plaintiff and his successors, assigns, heirs, executors, agents,
          administrators and any lega l and personal representatives, and each of them


                                             2
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 4 of 16 PageID #: 77




           hereby releases, remises, acquits and forever discharges Defendants and their
           predecessors, successors, assigns, parents, subsidiaries, affiliates, officers,
           trustees, directors, sharehold ers, partners, employees, agents, heirs,
           administrators, executors, and attorneys, past and present (the "Releasees")
           from any and all claims, demands, actions, causes of action, debts, liabilities,
           rights, contracts, obligations, duties, damages, costs, of every kind and nature
           whatsoever, and by whomever asserted, whether at this time known or
           suspected, or unknown or unsuspected, anticipated or unanticipated, direct or
           indirect, fixed or conti ngent, which may presently exist or which may
           hereafter become known, relating to any cl aim regarding unpaid or
           improperly paid wages, includin g claims of (a) violations of the minimum
           wage or overtime provisions of the Fair Labor Standards Act; (b) viol ations of
           the minimum wage and overtime provisions of the New York Labor Law; (c)
           defendants' failure to pay any wages owed to plaintiff; (d) the "spread of
           hours" provisions of the New York Labor Law and applicable Wage Orders; (e)
           the wage notice and wage statement provisions of the New York Wage Theft
           Prevention Act; and/or (f) any and all claims for violation of a.ny written or
           unwritten contract, agreement, understanding, policy, benefit, retirement or
           pension plan, severance plan, or covenant of any kind, or failure to pay wages,
           bonuses, employee benefits, other compensation, attorneys' fees, damages, or
           any other remuneration.

       b. Plaintiff hereby expressly consents that the release conta ined in Paragraph
          2(a) shall be given full force and effect according to each and all of its express
          terms and provisions. Plaintiff hereby expressly acknowledges that he has
          been advised to review this Agreement and the release that it contains with an
          attorney, that he understands and ack nowl edges the significance and
          conseq uences of said release, and that he understands and acknowledges that
          without such provision, Defendants would not have entered into this
          Agreement or provided Plaintiff with th e payments and benefits described in
          Paragraph I.

       c. This release shall not affect or limit: (a) any claims that may arise' after the date
          Plaintiff signs this Agreement; (b) Plaintiffs right to enforce the terms of this
          Agreement; and/or (c) any other claims that, under contro lling law, may not
          be released by private settlement.

       d. Defendants and their successors and assigns will release, remise, acq Uit and
          forever discharge Plaintiff from any and all claims, demands, action s, causes of
          action, debts, liabilities, rights, contracts, obligations, duties, damages, costs,
          of every kind and nature whatsoever, and by whomever asserted, whether at
          thi s time known or suspected, or unknown or un suspected, anticipated or
          unanticipated, direct or indirect, fixed or contingent, which may presently
          exist or which may hereafter become known, arising out of or in any way
          connected with Plaintiffs relationship with any ofDefendants, the termination
          of that relationship, or any other transaction, occurrence, act or omission, or



                                            3
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 5 of 16 PageID #: 78




            any loss, damage or injury whatsoever, known or unknown, suspecte d or
            unsuspected, resulting from a ny act or omission Plaintiff committed or
            omitted prior to the date of this Agreement and Release.

        e. The Parties acknowl edge that by entering into this Agreement, they are
           agreeing to waive a ny a nd all appea ls th at they may have or will have with
           respect to this Action.

 3. Stjpulatjon ofDjsmjssal

    Following the execution of this Agreement by each of th e Parties, th e Parti es agree
    that their counsel will present thi s Agreement, along with the Propo sed Order of
    Di smi ssal with Prejudice (the "O rd er") attach ed hereto as Exhibit A. to th e Court for
    review and a pproval. Counsel for Parties shall coo perate and take all necessary steps
    to arrange for the Court's approval of the Agreement and entry of the attached Order.
    The terms of the Agreement will become effective on the date the Co urt provides
    notice to the Parti es (via ECF notification or othe r means) of the Court's app roval an d
    execution of th e Ord er (the "Effective Date").

 4. Non -Admission

    Th e Parti es agree that this Agreement is no t and shall not be construed as a n
    admi ssion by any Party of any lia bili ty or mi sconduct, or a violation by Plaintiff of any
    of Defendants' polici es or procedures, or of any federal, sta te or local statute,
    regulation or ordinance. Nor shall anything in this Settl ement Agreemen t be
    construed as an admi ssion of the absence of li abili ty of any Party. Moreover, neither
    this Agreement nor anything contained in it shall be construed to be or shall be
    admissible in any proceeding as evid ence of any admi ss ion by Defe ndants of any
    violation of any poliCies or procedures or of a ny federal, state or local statute,
    regulation or ordinance. This Agreement may be introdu ced, however, in a ny
    proceeding to enfo rce the Agreement.

 5. Successors and Assigns

    Upon the merger or co nsolid ation of the corporate defendant into or with another
    entity, or upon the sale of all or substa ntially all the assets, bu sin ess, and goodwill of
    th e corporate defendant, this Agreement and Release shall bind a nd inure to the
    benefit of both the corporate defendant and the acquirin g, succeeding, or surviving
    entity, as the case may be.

 6. Applicable Law: Forum Select jon

    This Agreement shall be governed by, and construed in accordance with , the laws of
    the State of New York without reference to its conflicts of laws prin cipl es, except to
    the extent that the law of the United States gove rns a ny matter set forth herein, in
    which case such federal law shall govern. The Parti es co nsen t to the sole juri sd iction
    of the United States Dis trict Court for the Eastern Di strict of New Yo rk for a ny


                                             4
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 6 of 16 PageID #: 79




    litigation arising out of the terms of this Agreement or the Parties' performance
    thereunder; in the event that this court lacks or declines jurisdiction over any s uch
    litigation, the Parties consent to the sole jurisdiction of the courts of the state of New
    York having jurisdiction over Kings County.

 7. Execution in Counterparts: Facsimile signatures: Force and effect

    This Agreement may be executed using facsimile or electronic sign atures, and in
    counterparts, with the same effect as if the signatures were original and made on the
    same in strument. A copy of a Party's signature on this Agreement shall be acceptable
    in any actio n against that Party to enforce this Agreement. Facsimile or electronic
    copies of this Agreement shall be deemed for all purposes to have the same force and
    effect as the original hereof.

 8. Non-Disparagement: Neutral Reference

       a. Plaintiff agrees not to make any false statement about Defendants or any of the
          Releasees that is derogatory, disparaging, or defamatory, whether by
          electronic, written or oral means, to a ny person (including, but not limited to,
          the press or other media, or on social media websites).

       b. Defendants agree not to make any false statement about Plaintiff that is
          derogatory, disparaging. or defamatory, whether by electronic, written or oral
          means, to any person (including, but not limited to, the press or other media,
          or on social media websites).

       c. Shou ld Defendants or their agents, successors or assigns, be contacted
          regarding an employment reference for Plaintiff, Defendants sha ll provide a
          neutral reference, confirming dates of employment, last wage rate, and job
          title, and sha ll not disclose the ex istence of the Action. If Defendants are
          specifica lly asked about the Action as part of a request for an employment
          reference, Defendants will state solely that the matter has been resolved.

 9. Breach: Cure: Enforcement

       a. In the eventofa breach of any provision of this Agreement, the non-breaching
          Party shall provide written notice to the breaching Party as provided for in
          Paragraph 15, and the breaching Party shall have five (5) days from receipt of
          the written notice to cure the aforementioned breach (the "cure period"). In
          the event a material breach of this Agreement stil l exists after the cure period
          has expired, the non-breaching Party shall be entitled to reasonable costs,
          attorneys' fees, and disbursements required in order to enforce this
          Agreement, in addition to any other relief a court deems just and proper.

       b. Failure to make schedu led payments within the cure period shall constitute a
          material breach and sha ll cause a ll remaining settlement balance owed by
          Defendants to Plaintiff and Plaintifrs Counsel under this Agreement to become


                                            5
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 7 of 16 PageID #: 80




           immediately due and payable, and sha ll entitle Plaintiff to apply for a default
           judgment before the United States District Court for the Eastern District of
           New York - or any other court of competent jurisdiction - against any and all
           Defendants without further notice for the accelerated amount of 200% of the
           Settlement Sum, less amounts already paid, along with reasonable attorneys'
           fees incurred in entering and enforcing the judgment, and statutory interest
           and costs, to be secured by a confession of judgment as specified in Paragraph
           10(d). This amount is not a penalty, but reflects the actual and statutory
           damages a nd costs Plaintiff believes he could recover at trial.

        c. Defendants agree to execute an affidavit of judgment by confession in
           conformance with C.P.L.R. § 3218(a), a copy of which is attached as Exhibit B.
           The affidavit sha ll be held by Plaintiffs counsel in esc row and may only be
           released back to Defendants upon written confirmation that the entire
           settlement sum has been paid. Plaintiff is a uthori zed to file the confession of
           judgment should Defendants be in material breach of this Agreement. Plaintiff
           agrees that once all payments set forth in Paragraph 1 of this Agreement have
           been tendered, Plaintiff will destroy the executed affidavit of judgment by
           confession and all copies thereof and provide imm ediate written notice of
           same to Defendants.

        d. Except as otherwise provided herein, the prevailing party in any litigation
           aris ing out of the terms of this Agreement or the Parties' performance
           thereunder s hall be entitled to reasonable attorneys' fees, disbursements, and
           costs, in addition to any other relief a Court deems just and proper.

 10. No Retaliation

    Consistent with their legal obligations, the Parties shall not retaliate against each
    other for participating in the Action and/or settlement.

 11. Entire Agreement

    The Parties acknowledge an d agree that this Agreement reflects the entire agreement
    between the Parties a nd fully supersedes any and all prior or contemporaneous
    agreements and understandings between the Parties. There is no other agreement
    except as stated herein. No other promises or agreements sha ll be binding or shall
    modify this Agreement unless signed by Plaintiff and an authorized representative of
    Defendants hereto, specifica lly referring to this Agreement and the modification or
    amending of it. Plaintiff acknowledges that Defendants have made no prpmises to him
    other than those contained in this Agreement.

 12. Non-Waiver

    No delay or omission by any Party in exercising any rights under this Agreement shall
    operate as a waiver of that or any other right. A waiver or consent given by a Party on
    one occasion shall be effective only in that in stance and shall not be co nstrued as a


                                           6
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 8 of 16 PageID #: 81




    bar or waiver of any right on any other occasion. No provision of this Agreement may
    be waived except by a written instrument signed by the Party waiving compliance.

 13. Interpretation

       a. Construal. Each of the Parties has participated in negotiating and drafting this
          Settlement Agreement after consulting with, a nd/or having had the
          opportunity to consult with, legal co un sel. Accordingly, no Party sha ll ma in tain
          that the language of this Settlement Agreement shall be construed in any way
          by reason of a noth er Party's putative role in drafting any of these documents.
          Ambiguities shall not be construed against any Party based on any claim abo ut
          the identity of the drafter of the language.

       b. Severabiljt;y. In the event that any provision of th is Agreement is held by any
          court of competent jurisdiction to be illegal or invalid, the validity of the
          remaining provisions shall not be affected; and, the illegal or invalid provisions
          shall be reforme d to the extent possib le to be consistent with the other terms
          of this Agreement; and, if such provisions cannot be so reformed, they sha ll
          not be deemed to be a part of this Agreement. It is the intention of the Parties
          that if any term or provision of this Agreement is capable of two constructions,
          one of which would render the term or provision void and the other of which
          would render the term or provision valid, then the term or provision shall have
          the meaning that renders it valid.

       c. Section Headings. Section headings are used herein for reference only and do
          not affect the meaning of any provision of this Agreement.

       d. Recitals. The recitals set forth herein are part of the co ntractual und ertakin g
          of the Parties and shall not be regarded as surplusage.

 14. Representations and Warranties

       a. Each of the undersigned warrants that he 01' she is lega lly competent an d duly
          authorized by the respective Parties to execute th is Settlement Agreement on
          behalf of such Party.

       b. Each Party hereby warrants, represents, covenants and acknowledges that
          he/she/it has been represented by independent legal counsel in connection
          with the review, negotiation, and execution of this Settleme nt Agreement.
          Each Party acknowledges that he/she/it has voluntarily, and upon the advice
          and approval of his/her/its legal coun sel in this matter, read and und erstood
          this Settlement Agreement and all of its terms and cond itions and agrees to
          each and every term and condition herein.

       c. Plaintiff acknowl edges and agrees that, at all times relevant to this Action and
          thro ugho ut the negotiation a nd execution of the Agreement, he has been well-
          represented by Counsel. Plaintiff further represents that, at hi s request, said


                                            7
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 9 of 16 PageID #: 82




             counsel has explained and/or, as necessa ry, provided for the translation of th e
             Agreement into a language requested by Plaintiff, including explaining the
             terms and cond itio ns contained herein, such that Plaintiff fully understands
             th e terms and condition of this Agree ment.

        d. Plaintiff represents that, other than th e Action, Plaintiff has not commenced or
           asserted any lawsuit, administrative charge or compla int, arbitration, claim or
           other legal proceeding against any or all of the Rel easees in any forum, judicial,
           quasi-judicial or administrative, that is designed to remedy or seek redress for
           any right or rights waived and/or released by this Agreement.

        e. Although the caption of th e Action names the Plaintiff "Indiv idually and on
           Behalf of All Othe r Persons Similarly Situated" as Plaintiff, Plaintiff represents
           that th ere are no other person s represented by Plaintiff, nor has any other
           plain tiff been joined in this action.

        f.   Plain tiff certifies that he is not a party to a ny bankruptcy, lien, credito r· debtor
             or other proceedings which would impair his right or ability to waive all claims
             he may have aga in st th e Defendants.

 is. Notices
    Any provi sion of this Agree ment that ca ll s for notice to be sent to Plaintiff or
    Defendants shall be sent via email, facsimile, messe nger, overnight maiL or first class
    mail, a nd shall be directed as fo llows, or to any other address designated in writing:

      Plaintiff:                                     Defendants:
      David Stein, Esq.                              Younghoon Ji, Esq.
      Samuel & Stein                                 Ahn e& Ji, LLP
      38 Wes t 32 nd Street, Suite 1110              1220 Broadway, Ste. 502
      New York, NY 10001                             New York, NY 10001
      Fax: (212) 563·9870                            Fax: (212) 967·1112
      dstein@samueland stein.com                     youngjiesq@gmai l. com

    All notices, requests, consents and other communications here und er shall be deemed
    to have been received either (i) if by hand, at th e time of the delivery th ereof to the
    receiving Party at the address of such Party's counsel set forth above, (ii) if made by
    facsimile transmission or e maiL at the time that receipt thereof has been
    acknowledged by electronic confirmation or otherwise, (iii) if sent by overnight
    courier, on th e next bu sin ess day following the day s uch notice is delivered to the
    courier service, or (iv) if sent by first class, registered or certified mail, on the 5th
    business day following th e day s uch mailing is mad e. No other method s of delivery
    a re valid oth e r than those expressly set forth above.




                                               8
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 10 of 16 PageID #: 83




                   (REST OF PAGE INTENTIONALLY LEFT BLANK;
                    SIGNATURE PAGE IMM EDIATELY FOLLOWS)




                                     9
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 11 of 16 PageID #: 84




  16.      Signatures

  THE PARTIES ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ THIS
  AGREEMENT, UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT OF
  THEIR OWN FREE WILL, WITHOUT DURESS OR COERCION, AFTER DUE
  CONSIDERATION OF ITS TERMS AND CONDITIONS.




    Nicholas Tonery
    Date: 05.19.2020



    Sycamore Lee Corp.



    By: Kathie Jung Lee                   By: Kathie Jung Lee
    Date:                                 Date:




                                     10
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 12 of 16 PageID #: 85




  16.      Signatures

  THE PARTIES ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ THIS
  AGREEMENT, UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT OF
  THEIR OWN FREE WILL, WITHOUT DURESS OR COERCION, AFTER DUE
  CONSIDERATION OF ITS TERMS AND CONDITIONS.




   Nicholas Tonery
   Date:, _ _ _ _ _ _ __



   Sycamore Lee Corp.



 c~.i.--ili-'
      x:;lzu(?<o
 ~Date:




                                    10
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 13 of 16 PageID #: 86




                       RIDER TO SETTLEMENT AGREEMENT

   Compensation to plaintiff and plaintiffs counsel shall be broken down as follows:


                                               W-2 Portion    1099 Portion
                                                 oreach          oreach
               Payee             Total         Installment     Installment
           Nicholas Tonery     $16,298.00       $4,074.50       $4,074.50

           Sa mu el & Stein     $8,702.00           -           $4,351.00




                                          II
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 14 of 16 PageID #: 87


                                           EXHIBIT A


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK

    Nicholas Tonery, on behalf of himself and
    aU other persons similarly situated,

                   Plaintiff,                             DOCKET NO, 19-cv-7204
                                                                     00)
                       • VS. -


    Sycamore Lee Corp. d/ b/a Sycamore and
    Kathie lung Lee,

                   Defendants.


                 STIPULATION AND ORDER OF DISMISSAL WITH PREJUPICE

          IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff
  Nicholas Tonery ("PlaintifF). and Defendants Sycamore Lee Corp. d/ b/ a Sycamore and
  Kathie Jung Lee ("Defendants"), that all of Plaintiffs claims in the Complaint in the above-
  captioned acti on are di smissed. with prejudice. pursuant to Rule 41 (a) (2) of the Federal
  Rules of Civil Procedure. The Parties further agree that the Court will retain jurisdiction of
  this matter for the sole purpose of enforcing the Settlement Agreement Each Party shall
  bear his/its own costs and attorneys' fees.


  Dated: May Ii 2020

                                                AHNE & )1, LLP
   SAM~tJiS~   . ,                                      ~-
         ~                                      ~;~~=-
                          c:________~.c"'-~-                       )i~ =S2S
   By:
         David Stein                                  Younghoon

   38 West 32nd Street, SUite 1110              1220 Broadway, Suite. 502
   New York, NY 10001                           New York, NY 10001
   (212) 563-9884                               (212) 594-1035
   Attorneys for Plaintiff                      Attorneys for Defendants

  SO ORDERED:


  Hon. James Orenstein, U.S.M.J.
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 15 of 16 PageID #: 88

                                             EXHIBITB

                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF NEW YORK

    Nicholas Tonery, on behalf of himself and
    a ll other persons similarly situated,

            Plaintiff,                                     DOCKET NO. 19-cv-7204
                                                                      (JO)
                         - vs . -
                                                             AFFIDAVIT OF
    Sycamore Lee Corp. d/b/a Sycamore and               CONFESSION OF JUDGMENT
    Kathie Jung Lee,

           Defendants.

 State of New York        )
                          ) ss:
 County of Kings          )

         Kathie Jung Lee, personally and as an officer of Defendant Sycamore Lee Corp.,
  being du ly sworn, deposes and states as follows:

          1.      I represent that I am an officer and shareholder ofDefendant Sycamore Lee
 Corp., and that I have full authority to sign on behalf of Sycamore Lee Corp., and to legally
 bind it. I sign this AffidavitofConfession of Judgment both in my individual and corporate
 capacities, and we are referred to herein as Defendants.

         2.    Sycamore Lee Corp. and I all have an actual principa l place of business
 located at 1118 Cortelyou Road, Brooklyn, New York.

        3.     This Confession of Judgment is for a debt justly due and owing to Plaintiff
 and/or his attorneys for the settlement of the matter in the United States District Court,
 Eastern District of New York (Docket No.: 19-CV-7204), entitled Nicholas Tonery, etal. v.
 Sycamore Lee Corp. d/b/a Sycamore, et 01.

         4.     Defendants jointly and severally hereby confess judgment in favor of
 Plaintiff and/or his attorneys and authorize entry thereof in the amount of $50,000.00
 plus reasonable attorneys' fees incurred in entering and enforcing the judgment, and
 statutory interest and costs, less any monies paid by Defendants pursuant to the
 Settlement Agreement attached hereto as Exhibit A.

        5.    Plaintiff and/or his attorneys shall have the right to enter judgmentagainst
 the undersigned, jointly and severally, if we are in default pursuant to the Settlement
 Agreement.

         6.     This confession of judgment may be filed in the United States District Court
 for the Eastern District of New York or the courts of the state of New York having
 jurisdiction over Kings County, New York.
Case 1:19-cv-07204-JO Document 20-1 Filed 06/08/20 Page 16 of 16 PageID #: 89




            7.       This Affidavit may be executed using facsimile signatures with the same
    effect as if the s ignatures we re original. A copy of our signatures on th is Affidavit shall be
    acceptable in any action against me or Sycamore Lee Corp. to enter a judgment based on
    this Affidavit of Confession of Judgment.




     Sworn to before me this                                  CLEMAND RAPHAEL
    J,Q.. th day of May, 2020                                   Nolary Public · Slate of New York

 _~=~~~~~S~~~~~~~~~~~:~:,
      c:::                    >
                                  .~
                                                  ~
                                                         (
                                                                      Qualified in Kings County
                                                                          No. 01RA636462B
                                                             1) uLlrllmlssionEXoin?s Seclem ber f82021
                                                                                                  ,




                               individual
   '--' ~

     Sworn to before me
    ()£th day of May, 20~2~0"----::~==:::~



                 CLEMAND RAPHAEL
                   Nolary PubliC · Stale 01 New York
                          No. 01 RA636462B
                     Qualified fn Kings County
               My Commission ExpiresSeplember 18, 2021
